Case: 19-60808     Document: 00516172338         Page: 1     Date Filed: 01/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 19, 2022
                                  No. 19-60808
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Pedro Penaloza-Fuentes, also known as Jorge Castillo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 200 968 217


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Pedro Penaloza-Fuentes, a native and citizen of Mexico, seeks review
   of a Board of Immigration Appeals (BIA) decision denying his motion to
   reconsider or reopen. The petition for review is GRANTED in part, and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60808     Document: 00516172338           Page: 2   Date Filed: 01/19/2022




                                    No. 19-60808


   this case is hereby REMANDED to the BIA for consideration under Niz-
   Chavez v. Garland, 141 S. Ct. 1474 (2021).
          This court reviews the denial of motions to reopen and for
   reconsideration under a highly deferential abuse-of-discretion standard.
   Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The Attorney General
   has discretion to cancel the removal of “an alien who is inadmissible or
   deportable from the United States” if the person meets specified criteria. 8
   U.S.C. § 1229b(b). To qualify, an alien must have been “physically present
   in the United States for a continuous period of not less than 10 years.”
   § 1229b(b)(1)(A). The stop-time rule ends the alien’s requisite period of
   physical presence in the United States “when the alien is served a notice to
   appear under section 1229(a).” § 1229b(d)(1)(A).
          A notice to appear (NTA) must contain, inter alia, the time and place
   at which removal proceedings will be held. § 1229(a)(1)(G)(i). In Niz-
   Chavez, the Supreme Court held that an NTA sufficient to trigger the stop-
   time rule must be a “single document containing all the information an
   individual needs to know about his removal hearing” specified in
   § 1229(a)(1). 141 S. Ct. at 1478. Thus, under Niz-Chavez, an NTA sufficient
   to trigger the stop-time rule must be a single document containing “the
   nature of the proceedings against the alien, the legal authority for the
   proceedings, the charges against the alien, the fact that the alien may be
   represented by counsel, the time and place at which the proceedings will
   be held, and the consequences of failing to appear.” Id. at 1479 (emphasis
   added); see also 8 U.S.C. § 1229(a)(1).
          The Supreme Court rejected the two-step notice procedure for stop-
   time purposes, stating that Congress contemplated that an NTA would be a
   single document. Niz-Chavez, 141 S. Ct. at 1480. Under Niz-Chavez,
   Penaloza-Fuentes’s NTA did not contain the information required to trigger
   the stop-time rule. Accordingly, this petition for review is remanded to the



                                         2
Case: 19-60808      Document: 00516172338              Page: 3   Date Filed: 01/19/2022




                                        No. 19-60808


   BIA for consideration under Niz-Chavez. As to Penaloza-Fuentes’s claim
   that the BIA abused its discretion by refusing to remand his case for
   consideration of his spouse’s pending immediate relative I-130 petition, the
   petition for review is denied.
                                    *        *         *
          The petition for review is GRANTED in part and DENIED in part.
   This matter is hereby REMANDED to the BIA.




                                             3